internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc psi b04-plr-126416-02 date august legend decedent executor date date date date dear this letter is in response to your letter dated date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code the facts presented and the representations made are summarized as follows decedent died on date on date the executor executor of decedent’s estate timely filed the united_states estate and generation-skipping_transfer_tax return form_706 the executor engaged a law firm to administer decedent’s estate and prepare the federal estate_tax_return the law firm was experienced in the preparation of federal estate_tax returns and was familiar with the rules under sec_2032 regarding the election to value the assets in decedent’s gross_estate on an alternate date the executor had no reason to doubt the law firm’s expertise in estate_tax matters the law firm failed to advise executor of the availability of the election and as a result the executor did not make the election on the return by date executor became aware of the election under sec_2032 on date executor filed a supplemental estate_tax_return on which the executor made the election under sec_2032 date is not more than one year after the time prescribed by law including extensions for filing the estate_tax_return the value of the gross_estate and the tax imposed by chapter sec_11 and decreased as a result of making the election plr-126416-02 law and analysis sec_2032 provides that the value of the gross_estate may be determined if the executor so elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within six months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within six months after the decedent's death such property shall be valued as of the date six months after the decedent's death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment for any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed by chapter sec_11 and with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by chapter such an election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than one year after the time prescribed by law including extensions for filing such return under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-126416-02 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make an election only when the interests of the government will not be prejudiced by the granting of relief based on the facts submitted and the representations made the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time to make the election under sec_2032 is granted until date the date on which the supplemental estate_tax_return was filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely william p o’shea acting associate chief_counsel passthroughs and special industries copy for sec_6110 purposes enclosures cc
